Citation Nr: 0633483	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a back disability 
claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from February 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.

This case was previously before the Board in February 2006, 
at which time it was remanded for additional evidentiary 
development and due process considerations.  The requested 
actions have been undertaken, and the case has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing bilateral pes planus.

2.  The veteran's pre-existing bilateral pes planus did not 
undergo a chronic increase in disability during or as a 
result of service.

3.  There is no evidence in the service medical records of 
any complaints, treatment or diagnosis related to back 
problems.

4.  The record does not contain any competent evidence 
establishing that back pain and scoliosis, initially 
diagnosed more than 35 years after the veteran's discharge 
from service, are etiologically related either to service or 
to a service-connected disability.




CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus did not 
undergo aggravation or an increase in disability during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006); VAOPGCPREC 3-
03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

2.  A currently manifested disorder of the spine was not 
incurred in or aggravated by his active military service nor 
is it secondarily related to a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
July 2003 and February 2006, before and subsequent to the 
initial adjudication in September 2003.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the July 2003 
and February 2006 VCAA letters about the information and 
evidence that is necessary to substantiate the service 
connection claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities.  

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) and 
supplemental SOC of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Factual Background

Service medical records (SMR's) show that on enlistment 
examination conducted in January 1964, clinical evaluation of 
the spine and feet was normal and the veteran denied having 
any back or foot trouble.  In July 1964, five months after 
his entrance into service, the veteran was seen for 
complaints of aching feet which he reported were caused by 
prolonged walking.  Twice in August 1964 the veteran was seen 
in the Naval dispensary emergency room with complaints of 
trouble with his feet.  The finding was symptomatic pes 
planus with more symptoms recently.  He was given a chit for 
no prolonged standing and medication for pain, and he was to 
return to see a Medical Officer.  

On a report of a Medical Board, dated in October 1964, eight 
months after enlistment onto active duty, the Medical Board 
noted its opinion that the veteran had symptomatic bilateral 
pes planus, which existed prior to enlistment but which was 
not aggravated by service.  The veteran reported that he had 
experienced foot trouble his entire life.  The symptoms noted 
were extreme pain and swelling of both feet on prolonged 
standing, walking, or marching.  The Board concluded that the 
veteran was unfit for enlistment due to physical disability 
and that this disability was neither incurred in nor 
aggravated by a period of military service.  

In July 2003, the veteran filed service connection claims for 
flat feet and for a back disorder, reporting that he had 
received VA treatment for these conditions from 2002 forward.  

An October 2002 VA medical record indicates that the veteran 
had complaints of chest and mid-back pain.  A history of 
falling from a housetop and sustaining multiple injuries 
requiring surgery was noted (this occurred in approximately 
2000).  The veteran made no complaints involving the feet and 
no foot disorder was diagnosed.  The impressions included 
back pain.  

A VA examination was conducted in September 2003.  The 
history indicated that the veteran had last been employed as 
a bricklayer for 10 years and had worked as an iron worker 
prior to that time.  The veteran complained of chronic back 
problems.  The examiner noted that the veteran had a long-
standing history of laboring-type activity and that it 
appeared more likely that this problem was secondary to life-
long laboring work than to his claimed foot problems.  
Diagnoses of mild scoliosis of the lumbo-sacral spine based 
on X-ray films and bilateral pes planus with mild 
degenerative joint disease were made.  

A VA foot examination was conducted in August 2006 and the 
claims folder was reviewed.  The examiner noted that from the 
time of the veteran's discharge from service in November 1964 
until September 2003 at which time X-rays of the feet were 
taken by VA, the record contained no reference to any type 
foot trouble and that therefore it was very difficult to 
state whether he had a chronic foot problem since service.  
The examiner opined that it was at least as likely as not 
with documentation in the SMR's (noting pain on marching), 
that strenuous activities during service could contribute to 
the development of increased problems with flat-footedness.  
However, the examiner stated that there was no indication of 
chronicity of the condition in the absence of records from 
November 1964 until the VA examination of 2003 documenting 
any foot problems or treatment.  The examiner further 
observed that the veteran was able to work in a very laboring 
type of job which would also contribute to the further 
development of his flat footedness.  

Legal Analysis

        A.  Pes Planus

The veteran contends that flat feet, which he maintains 
existed prior to service, were chronically aggravated in or 
by service.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2006).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service- 
connected disability:

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 2002).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2006); Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The burden of 
showing a pre-existing disease or disorder was not aggravated 
during service is an onerous one that lies with the 
government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 
131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The veteran's service medical records 
indicate that an induction examination was performed in 
January 1964 at which time the veteran denied any foot 
trouble and was found to have normal feet upon clinical 
evaluation.  As bilateral pes planus was not "noted" upon the 
veteran's entrance to service, the presumption of soundness 
attaches and VA bears the burden of meeting the two prong 
test.  See Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The veteran's service medical records further indicate that 
the veteran's initial complaints of bilateral foot problems 
were documented in July 1964, five months after his entrance 
to service, at which time the veteran was seen for complaints 
of aching feet which he reported was caused by prolonged 
walking.  In August 1964 symptomatic pes planus with more 
symptoms recently, was diagnosed.  The veteran was evaluated 
by a medical board in October 1964 at which time it was noted 
that the veteran had marked loss of longitudinal arches of 
the feet and bilateral symptomatic pes planus was diagnosed.  
At that time, the veteran reported that he had experienced 
foot trouble his entire life and the medical board concluded 
that bilateral pes planus existed prior to enlistment.  This 
evidence clearly and unmistakably favors a conclusion that 
the veteran had pre-existing bilateral pes planus.  There is 
no competent medical evidence to contradict or otherwise 
question the validity of this conclusion.  Having found clear 
and unmistakable evidence of a pre-existing disability, the 
next inquiry is whether there is clear and unmistakable 
evidence that the disability was not aggravated during 
service.

The October 1964 medical board survey reflects that the 
veteran's pes planus existed prior to induction and was not 
aggravated by service and therefore was not determined to 
have been incurred or aggravated in the line of duty.  
Because the veteran did not meet the minimum requirements for 
induction, he was recommended for discharge after 
approximately 9 months of active duty and was discharged in 
November 1964.  This record is highly probative to this 
inquiry, because it was generated with the specific purpose 
of ascertaining the veteran's state of physical readiness and 
ability to further contribute as a member of the US Navy.  
This record is akin to a statement of medical diagnosis and 
treatment which enjoys a high degree of probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Significantly, the record does not include any complaints or 
treatment for the veteran's bilateral pes planus for nearly 
four decades after his separation from service (from November 
1964 to September 2003), further indicating the condition was 
not aggravated by service, because he did not have to seek 
treatment for it.  This fact was noted by the VA examiner in 
2006 who observed that there was no indication of chronicity 
of pes planus in the absence of records from November 1964 
until the VA examination of 2003 documenting any foot 
problems or treatment.  This does not constitute the required 
"lasting worsening of the condition."  See Routen, 10 Vet. 
App. at 189 n.2; see also Verdon v. Brown, 8 Vet. App. 529 at 
538 (1996).  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest post service evidence 
of complaints and a diagnosis related to the feet, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence). 

The record more accurately reflects that the veteran 
experienced symptoms during service, which as stated above, 
is not in and of itself, tantamount to concluding there was 
aggravation of his preexisting pes planus.  There is no 
clinical indication of an overall increase in the severity of 
his underlying condition as a whole.  When examined in 
September 2003, pes planus was diagnosed and X-ray evidence 
of mild degenerative joint disease of the feet, which was not 
specifically etiologically linked to pes planus in service.  

In August 2006, a VA examiner opined that it was at least as 
likely as not with documentation in the SMR's (noting pain on 
marching), that strenuous activities during service could 
contribute to the development of increased problems with 
flat-footedness.  The use of the words "possible", "may" 
or "can be", as in this case, makes the VA examiner's 
opinion speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds 
the VA examiner's opinion on this point to be of low 
probative value as it is merely speculative 

Moreover, in the absence of any complaints or treatment for 
the veteran's bilateral pes planus for nearly four decades 
after his separation from service (from November 1964 to 
September 2003), it is clear that ultimately strenuous 
activities during the veteran's relatively short (9 month) 
period of service did not contribute to the development of 
chronic increased problems with flat-footedness.  In fact, as 
pointed out by the VA examiner in 2006, the veteran's long-
standing (more than 10 years) employment as a brick layer and 
iron worker would contribute to the development of his flat-
footedness.  

The Board notes that the veteran has asserted that his pes 
planus was aggravated by service.  Where the question 
presented is one of medical causation or aggravation, lay 
statements alone are not sufficient, and competent (medical) 
evidence is necessary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran has presented no medical 
opinion supporting his theory that his pre-existent bilateral 
pes planus was aggravated by any incident of military 
service--the essential component of causation for the 
disability at issue.  His assertions have been considered, 
but as noted, they are not probative in the matter of medical 
causation.

Having met the two prong test, the presumption of soundness 
is rebutted.  Clear and unmistakable evidence shows that the 
veteran's bilateral pes planus preexisted his entry into 
active military service and was not chronically aggravated 
during such service.  Essentially, the Board finds that there 
is no competent evidence of record showing that the 
underlying disability underwent a permanent increase in 
disability.  Therefore, the Board concludes that service 
connection for bilateral pes planus is not warranted.

        B.  Low Back

The veteran primarily maintains that he has a currently 
manifested back disorder which is secondary to pes planus.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records are entirely negative for any 
documented complaints treatment or diagnosis related to the 
spine.  Post-service, the earliest indication of any 
complaints and diagnosis related to the spine is shown in 
2002, more than 35 years after the veteran's discharge from 
service at which time back pain was assessed.  Mild scoliosis 
was diagnosed in 2003.  

No currently manifested/diagnosed back disorder has been 
linked by competent evidence or opinion to the veteran's 
period of service, or to any service-connected disability.  
In this regard, the Board points out that in September 2003 
the veteran's back problems were etiologically linked to his 
long-standing history of labor intensive employment, as 
opposed to being linked to pes planus.  

In this case, the evidence does not establish or even suggest 
that the veteran's post-service back problems are 
etiologically related to service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed. Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established.  Moreover, there is no 
medical evidence of back symptomatology in service or for 
several decades thereafter.  

Moreover, inasmuch as service connection has not been 
established for pes planus, service connection for a back 
disorder secondary to pes planus under section 3.310(a) must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law). 

While the veteran has made statements to the effect that his 
claimed back disorder was either directly related to his 
period of service or was incurred secondary to a service-
connected disability, it is not shown that he has the 
requisite medical training or expertise that would render 
such opinions competent in this matter.  As a layperson, he 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

As the evidence preponderates against the claim for service 
connection for the veteran's disorder of the spine, including 
as secondary to a service connected disability, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


